10. Conclusions of the EU/Russia summit (31 May - 1 June) (
- Before the vote on paragraph 2
Mr President, I propose that, when we speak in paragraph 2 about the modernisation of Russia, we stipulate our understanding that it is not merely economy and technology, it is also society. So I propose to add, after the words 'Partnership for Modernisation', the words 'which should embrace both economy and society'.
Mr President, on paragraph 10, Parliament has always taken the quasi-unanimous position, including in the report on a common European foreign policy on energy, that we always exclude the use of energy as a foreign policy tool. So, at the end of paragraph 10, I propose to add the following words: 'excluding the use of energy as a foreign policy tool'.